UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the quarterly period endedSeptember30, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934: For the transition period from to Commission file number 333-139312 MAKEUP.COM LIMITED (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 43-2041643 (I.R.S. Employer Identification No.) 3416 Via Lido, Suite F, Newport Beach, California, 92663 (Address of principal executive offices) 866-347-5057 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by checkmarkwhether the issuer (1) hasfiled all reports required to be filed by Section 13 or 15(d) of the Exchange Act during thepreceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November13, 2008 the registrant had9,733,442 shares of common stock outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. MAKEUP.COM LIMITED CONSOLIDATED BALANCE SHEETS September 30, 2008 December 31, 2007 (Unaudited) ASSETS Current assets: Cash $ 13,233 $ 42,443 Accounts receivable, net of $75,488 and $250 in allowances 9,342 2,503 Inventory, net 354,893 340,896 Prepaid expenses and deposits 25,845 22,291 Total current assets 403,313 408,133 Fixed assets, net of $153,869 and $127,830 accumulated depreciation 20,018 46,056 Deposit 70,000 70,000 Intangible assets 333,334 333,334 Total assets $ 826,665 $ 857,523 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable $ 403,940 $ 297,849 Accrued liabilities 5,996 8,351 Accrued advertising fees 6,300 8,991 Accrued consulting fees 26,998 15,000 Accrued professional fees 33,724 76,488 Advances payable 6,897 6,901 Convertible notes payable 1,186,849 3,805,208 Convertible notes payable to related parties 278,830 - Note payable to related party 379,482 359,573 Due to related parties 15,689 15,573 Deferred assets - 2,652 Total current liabilities 2,344,705 4,596,586 Commitments and contingencies Stockholders' deficit: Common stock $0.001 par value, 200,000,000 authorized; 9,733,442 and 2,241,563 issued and outstanding at September 30, 2008 and December 31, 2007,respectively 9,733 2,242 Additional paid in capital 3,271,588 42,589 Accumulated deficit (4,746,422 ) (3,757,180 ) Accumulated other comprehensive loss (52,939 ) (26,714 ) Total stockholders' deficit (1,518,040 ) (3,739,063 ) Total liabilities and stockholders' deficit $ 826,665 $ 857,523 The accompanying notes are an integral part of these consolidated financial statements 1 MAKEUP.COM LIMITED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (UNAUDITED) Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Sales $ 171,529 $ 159,214 $ 523,292 $ 373,172 Cost of goods sold 103,381 143,438 329,714 295,160 Gross profit 68,148 15,776 193,578 78,012 Operating expenses: Selling, general and administrative 281,935 341,250 1,028,851 823,454 Net loss from continuing operationsbefore interest expense and discontinued operations (213,787 ) (325,474 ) (835,273 ) (745,442 ) Interest expense (30,699 ) (72,314 ) (153,969 ) (137,865 ) Net loss from continuing operations before discontinued operations (244,486 ) (397,788 ) (989,242 ) (883,307 ) Gain (loss) from discontinued operations - 3,274 - (121,750 ) Net loss $ (244,486 ) $ (394,514 ) $ (989,242 ) $ (1,005,057 ) Net loss per share - basic and diluted: Continuing operations $ (0.03 ) $ (0.18 ) $ (0.16 ) $ (0.39 ) Discontinued operations - 0.00 - (0.05 ) Net loss per share $ (0.03 ) $ (0.18 ) $ (0.16 ) $ (0.45 ) Weighted average number of shares outstanding - basic and diluted 9,733,442 2,241,563 6,288,271 2,241,563 The accompanying notes are an integral part of these consolidated financial statements 2 MAKEUP.COM LIMITED CONSOLIDATED STATEMENT OF STOCKHOLDERS' DEFICIT AND COMPREHENSIVE LOSS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (UNAUDITED) Accumulated Common Stock Issued Additional Other Number of Paid-in Accumulated Comprehensive Shares Amount Capital Deficit Income (Loss) Total Balance at January 1, 2007 2,241,563 $ 2,242 $ 42,589 $ (2,287,035 ) $ (10,017 ) $ (2,252,221 ) Net loss for the nine months ended September 30, 2007 - - - (1,005,057 ) - (1,005,057 ) Foreign currency exchange loss - (17,197 ) (17,197 ) Comprehensive loss - (1,022,254 ) Balance at September 30, 2007 2,241,563 2,242 42,589 (3,292,092 ) (27,214 ) (3,274,475 ) Net loss for the three months ended December 31, 2007 - - - (465,088 ) - (465,088 ) Foreign currency exchange loss - 500 500 Comprehensive loss - (464,588 ) Balance at December 31, 2007 2,241,563 2,242 42,589 (3,757,180 ) (26,714 ) (3,739,063 ) Shares issued for debt 7,491,879 7,491 3,228,999 - - 3,236,490 (502,573 ) Net loss for the nine months ended September 30, 2008 - - - (989,242 ) - (989,242 ) Foreign currency exchange loss - (26,225 ) (26,225 ) Comprehensive loss - (1,015,467 ) Balance at September 30, 2008 9,733,442 $ 9,733 $ 3,271,588 $ (4,746,422 ) $ (52,939 ) $ (1,518,040 ) On July 18, 2008, the shareholders approved a 1 for 20 share reverse stock split of their issued and outstanding common stock.All share amounts have been retroactively adjusted for all periods presented. The accompanying notes are an integral part of these consolidated financial statements 3 MAKEUP.COM LIMITED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2008 and 2007 (UNAUDITED) 2008 2007 Cash flows from operating activities: Net loss $ (989,242 ) $ (1,005,057 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation 26,038 58,993 Loss on disposal of fixed assets - 6,418 Changes in operating assets and liabilities: Accounts receivable (6,839 ) 10,727 Inventory (13,997 ) (25,792 ) Prepaid expenses and deposits (3,554 ) (12,430 ) Accounts payable 106,091 20,121 Accrued liabilities (2,355 ) (2,843 ) Accrued advertising fees (2,691 ) 617 Accrued consulting fees 11,998 - Accrued professional fees (42,764 ) (43,222 ) Interest on convertible notes payable 130,169 111,429 Interest on convertible notes payable to related parties 3,830 - Interest on note payable to related party 19,909 19,945 Due to related parties 116 7,558 Deferred assets (2,652 ) 1,417 Net cash used in operating activities (765,943 ) (852,119 ) Cash flows from investing activities: Proceeds on disposal of fixed assets - 1,321 Acquisition of fixed assets - (13,644 ) Net cash used in investing activities - (12,323 ) Cash flows from financing activities: Acquisition of domain name - (1 ) Increase in advances payable (4 ) 299,937 Increase in convertible notes payable 487,962 540,882 Increase in convertible notes payable to related parties 275,000 - Net cash provided by financing activities 762,958 840,818 Effects of foreign currency exchange (26,225 ) (17,197 ) Net decrease in cash (29,210 ) (40,821 ) Cash, beginning of the period 42,443 62,611 Cash, end of the period $ 13,233 $ 21,790 Supplemental disclosure of non-cash investing and financing activities: Cash paid during the period: Taxes $ - $ - Interest $ - $ - Non-cash changes in assets and liabilities Advances payable converted to convertible notes payable $ - $ 2,843,138 Account receivable offset against interest payable $ - $ 6,271 Conversion of convertible notes payable into common stock of the Company $ 3,034,122 $ - Conversion of interest on convertible notes payable into common stock of the Company $ 202,368 $ - Issuance of common stock of the Company for debt $ 7,491 $ - The accompanying notes are an integral part of these consolidated financial statements 4 MAKEUP.COM LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) 1.ORGANIZATION AND PRINCIPAL ACTIVITIES Makeup.com Limited (Makeup.com) was incorporated on July 14, 2003 in the state of Nevada as Tora Technologies Inc. and is based in Newport Beach, California.The Company’s principal business was marketing custom embroidery products and services through the Internet until July 6, 2006, when the Company cancelled its Service Contract and discontinued the business. On October 20, 2006, Makeup.com acquired Makeup Incorporated (Makeup), a Nevada company incorporated on February 12, 2004.Makeup is in the business of selling beauty products such as makeup and perfume on the Makeup.com website.Makeup’s wholly owned subsidiary, Online Makeup Inc. (Online), was incorporated under the laws of the Province of British Columbia in Canada on September 17, 2004.Online was in the business of warehousing and managing Makeup’s inventory until March 2007 when Makeup moved the inventory to an independent fulfillment warehouse in the United States.Since March 2007, Online has been inactive. The acquisition of Makeup by Makeup.com was treated as a reverse acquisition whereby Makeup was treated as the acquirer and Makeup.com as the acquiree because of a change of control in the controlling shareholder of Makeup.com and Makeup being the larger corporation.As a result of the reverse merger Makeup.com’s operations have been included in the Company’s consolidated financial statements from October 20, 2006 (date of acquisition). In these notes, the terms “Company”, “we”, “us” or “our” mean Makeup.com. Basis of Presentation The unaudited consolidated financial statements included herein have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there has been no material change in the information disclosed in the notes to the consolidated financial statements included in the Annual Report on Form 10-KSB of Makeup.com Limited for the year ended December 31, 2007. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three and nine months ended September 30, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.For further information, these consolidated unaudited financial statements and the related notes should be read in conjunction with the Company’s consolidated audited financial statements for the year ended December 31, 2007 included in the Company’s report on Form 10-KSB. 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Reclassifications Certain prior period amounts in the accompanying consolidated financial statements have been reclassified to conform to the current period’s presentation. These reclassifications had no effect on the consolidated results of operations or financial position for any period presented. 5 MAKEUP.COM LIMITED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2008 (UNAUDITED) 2.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, continued Inventories Inventories are stated at the lower of cost or market under the first-in, first-out method.During the nine months ended September 30, 2008 and 2007, we wrote-off $1,959 and $23,043, respectively, in obsolete inventory.At September 30, 2008 and December 31, 2007 we had a $10,000 reserve for slow moving or obsolete inventory. We have arrangements with certain drop shippers whereby we do not purchase or pay for merchandise until the merchandise is ultimately sold and shipped to our customer. Concentration of Credit Risk Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of cash and trade accounts receivable and payable. At
